Citation Nr: 0023921	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status post right 
orchiectomy.

2.  Entitlement to service connection for residuals of 
ruptured tympanic membrane.

3.  Entitlement to service connection for postoperative 
residuals of colon cancer.

4.  Entitlement to service connection for skin cancer, to 
include postoperative residuals of basal cell carcinoma of 
the left cheek.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 1960 
and from May 1960 to July 1972.  This appeal arises from a 
June 1995 rating decision of the Department of Veterans 
Affairs (VA), Montgomery, Alabama, regional office (RO).

In November 1997, a hearing was held in Washington, D.C., 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 1999).  

In March 1998, the Board remanded the case for additional 
development.  Subsequently, an August 1999 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  The veteran testified that his undescended right testicle 
existed prior to service, and it was medically noted as a 
cryptorchid testis, a developmental condition.

2.  The veteran's undescended right testicle existed prior to 
service and is not shown to have undergone an adverse 
pathological change, or increase in severity, during service.

3.  The veteran is not shown by competent medical evidence to 
currently manifest ruptured tympanic membranae.

4.  Cancer of the skin was not shown during active duty 
service or within a year of separation; a nexus between the 
veteran's basal cell carcinoma of the left cheek and his 
period of active duty service has not been shown by competent 
medical evidence.

5.  A nexus between the veteran's colon cancer and his period 
of active duty service has not been demonstrated by competent 
medical evidence.

6.  A nexus between the veteran's chronic obstructive 
pulmonary disease and his period of active duty service has 
not been demonstrated by competent medical evidence.


CONCLUSIONS OF LAW

1.  The atrophy of the right testicle and cryptorchid, which 
resulted in a right orchiectomy post service, clearly and 
unmistakably existed prior to service and was not aggravated 
by the veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 1132, 1153, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.306 (1999).

2.  The veteran has not submitted well grounded claims of 
entitlement to service connection for residuals of ruptured 
tympanic membranae, postoperative residuals of colon cancer, 
skin cancer to include postoperative residuals of basal cell 
carcinoma of the left cheek, and chronic obstructive 
pulmonary disease.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Status Post Right Orchiectomy

The veteran's claim of entitlement to service connection for 
status post right orchiectomy is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran has 
presented a claim which is plausible.  All relevant facts 
have been properly developed.  Pursuant to the previous 
remand, the RO attempted to obtain additional service medical 
records, however the National Personnel Records Center (NPRC) 
replied in May 1998 that no records were on file.  No further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability that is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§  
1110, 1131 (West 1991).  A veteran who had wartime service or 
peacetime service, after December 31, 1946, is presumed to be 
in sound condition except for those defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that a disability which was manifested in service 
existed before service will rebut this presumption.  38 
U.S.C.A. §§  1111, 1132 (West 1991); 38 C.F.R. § 3.304 
(1999).  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).  The 
specific finding requiring that an increase in disability 
during peacetime service is due to the natural progress of 
the condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or acceleration 
in progress was that normally to be expected by reason of the 
inherent character of the condition or influence peculiar to 
military service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  38 
C.F.R. § 3.306(c) (1999).

The available service medical records (SMRs), which do not 
include an entrance examination, show that the veteran was 
seen with a 10 day history of painful urination, morning 
discharge and a painful penis in December 1964.  Physical 
examination revealed a 2+ baggy, soft prostate.  The 
genitalia were within normal limits.  The impression was 
nongonococcal urethritis (NGU).  Annual physical examination 
in October 1970 noted an atrophic right testicle.  The 
veteran's February 1972 retirement examination report showed 
a normal clinical evaluation of the genitourinary (G-U) 
system.  However, the veteran was seen in June 1972 with a 
history of atrophic right testicle, and right epididymitis as 
a child.  He complained of tenderness and difficulty of 
erection.  Physical examination revealed an atrophic right 
testicle, which was described as high in the scrotum.  There 
was tenderness of the epididymis.  The prostate was 
nontender.  The veteran was confined to Quarters, with a 
diagnosis of right epididymitis.  In July 1972, he was 
discharged to duty, and placed on a T-3 profile.  Later that 
month, the veteran retired from active duty service.

The veteran failed to report for a scheduled August 1972 VA 
examination.

Private treatment records show that the veteran was seen with 
complaints of erectile dysfunction in November 1993.  He 
stated that he was capable of obtaining a partial tumescence, 
and gave a history of two prior herniorrhaphies.  The veteran 
reported that he had his last satisfactory erection was at 
least four months prior, and that he had no previous 
urological problems.  A December 1993 letter from William R. 
Chapman, III, M.D. to Braxton F. Smith, M.D., revealed, in 
pertinent part, that the right testis was cryptorchid in 
nature, and that it was quite palpable in the inguinal canal.  
The veteran underwent a right inguinal orchiectomy in January 
1994.

The veteran was afforded VA examination in May 1995.  He 
complained of impotence following his 1994 testicular 
surgery.  On examination, it was noted that his right 
testicle was missing.  The diagnoses included status post 
right orchiectomy in 1994 for cryptorchism and suspicion of 
malignancy, as well as impotence.

An October 1995 statement of Dr. Chapman reveals, in 
pertinent part, that the veteran had given a surgical history 
of inguinal herniorrhaphy, which the doctor understood to 
have been performed while the veteran was stationed in the 
military.  Dr. Chapman concluded that this in-service surgery 
contributed to the veteran's testis retracting proximally.

The veteran offered his contentions at personal hearings in 
April 1996 and November 1997, at which he maintained that his 
undescended right testicle existed prior to service, and that 
it was aggravated by the rigors of military life.  He also 
clarified that he never had a hernia repair in service, and 
that he did not seek treatment for this condition in the 
years immediately following service.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1996); 
38 C.F.R. § 3.102 (1996); and Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Initially, it is noted that the veteran 
has testified that his undescended right testicle existed 
prior to service, and he is, therefore, seeking service 
connection on the basis of aggravation.  Moreover, medical 
evidence of record described his right testis as cryptorchid, 
which refers to a developmental defect.  The Board finds that 
the medical finding of cryptorchid testis is clear and 
unmistakable evidence to rebut the presumption of soundness 
and to demonstrate that that condition existed before 
service.  38 C.F.R. § 3.304 (1999).   

After a careful review of the evidence of record, however, it 
is found that service connection for status post undescended 
right testicle, now status post right orchiectomy, is not 
warranted.  The Board is satisfied that there was not an 
increase in severity of the veteran's preexisting disability 
during his active duty service.  The Court has stated that 
"temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  It is 
manifest from the evidence of record that any treatment that 
the veteran received for his acute in-service exacerbations 
"ameliorated" any "temporary flare-up" of his preexisting 
condition.  While it is noted that the veteran was placed on 
profile for this condition shortly before retirement from the 
military, he testified that he did not seek treatment for the 
condition in the years immediately following service.  In 
fact, there is no objective evidence of this disability 
between 1972 and 1993.  This absence of complaints argues 
against a finding that his right testicular disability 
increased in severity during his active duty.  Thus, the 
evidence does not demonstrate that the veteran's undescended 
right testicle was aggravated by his period of service.

In sum, there is evidence to show that the acute 
exacerbations of veteran's undescended right testicle were 
ameliorated during his military service.  While the veteran 
also maintains that his undescended right testicle condition 
was permanently aggravated in service and that he continues 
to suffer pain as a direct result of his service, there is no 
objective medical evidence of record to support such a 
finding.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for status post right orchiectomy, as his 
right testicle disability was neither incurred in nor 
aggravated by service.

Other Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Where basal cell carcinoma, cancer 
of the colon or bronchiectasis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's available service medical records show that he 
was treated on occasion for bronchitis and pneumonia.  The 
physician's summary portion of the veteran's February 1972 
Report of Medical History also shows that he was placed on a 
P-3 profile for rupture of the tympanic membranae in 1964.  
However, the accompanying Report of Medical Examination notes 
that the veteran's tympanic membranae were now without 
scarring or retraction.  Moreover, the veteran also had 
normal clinical evaluations of the skin, anus and rectum, as 
well as the lungs and chest.  There was no mention in the 
service medical records of the presence of a basal cell 
carcinoma of the left cheek or cancer of the colon, nor were 
there any symptoms or complaints recorded that might be 
indicative of such disorders.  In this regard, the Board 
notes that in April 1972, the veteran complained of weakness 
in the left side of his face.  A neurologic evaluation was 
conducted which resulted in a diagnosis of peripheral facial 
palsy, left side, of questionable etiology; there was no 
mention of any lesion of the left cheek at that time.  This 
is highly probative evidence that the veteran did not have a 
left cheek lesion only three months prior to his separation 
from service.

The veteran failed to report for a scheduled August 1972 VA 
examination.  Treatment records developed by Urology 
Specialists and the Medical Center Hospital, Huntsville, 
between June 1973 and June 1994, show that the veteran was 
seen with a rectal lesion in April 1983.  Two days later, he 
underwent an abdominoperineal resection due to carcinoma of 
the rectum.  In October 1985, he underwent an exploratory 
laparotomy and transposition of the colostomy for purposes of 
repair of hernia.  In April and June 1994, he underwent fiber 
optic colonoscopies of the entire colon.

A January 1988 operative report from Huntsville Hospital 
shows that the veteran underwent an elliptical excision of a 
basal cell carcinoma of the left cheek.  The record shows 
that this had been diagnosed in December 1987.

An undated examination report shows that the veteran was seen 
with complaints of occasional dizziness.  His blood pressure 
was noted to be 192/106.  The assessment was mild dizziness 
and hypertension (HTN).

The veteran was afforded VA examination in May 1995, at which 
time he gave a history of several surgical interventions, to 
include colostomies, colonoscopies, testicle removal and 
removal of a malignant skin cancer.  He denied a history of 
exposure to radiation.  He noted, however, that he was very 
short of breath, and could hardly make it half a flight of 
stairs or several hundred feet without stopping.  He very 
seldom had chest pain, and did not have palpitations.  The 
veteran reported that he had quit smoking five years prior.  
His appetite was noted to be good, and his weight was 
essentially stable.  He denied excessive diarrhea, 
irregularity or bleeding.  He had been noted to have elevated 
blood pressure several years prior, but was on no particular 
treatment.

On special skin evaluation, the examiner noted a three 
centimeter (cm.) linear, well-healed scar in a diagonal 
orientation on the left cheek, with no keloid formation or 
ulceration.  On the right upper cutaneous lip, there was a 
three by three millimeter (mm.) flesh-colored, soft, dome-
shaped papule.  On the right cheek, there was a four by five 
mm. keratotic papule with granules of pseudohorn cysts.  On 
the right shoulder, there was a five by seven mm. purple-
black papule, which the veteran stated had been present for 
many years.  The diagnostic impressions were history of basal 
cell carcinoma of the left cheek with excision in January 
1988 and no evidence of recurrence, nevus of the right upper 
cutaneous lip, seborrheic keratosis of the right cheek and 
possible blue nevus versus lichenoid keratosis of the right 
shoulder.  The veteran underwent a shave biopsy to rule out 
melanoma of the right shoulder; he was told to return later 
that month for a discussion of the pathology results and 
possible surgery if it was a malignant lesion.

Special evaluation of the ear revealed, in pertinent part, 
that both external auditory canals and auricles were clear.  
The veteran's tympanic membranae were clear and translucent.  
There was no evidence of middle ear or mastoid disease.  
Examination of the lungs did not show any particular changes, 
except for some prolonged expiration.  Examination of the 
abdomen revealed scars for previous surgeries.  The right 
testicle was noted to be missing.  It was also noted that 
most of the veteran's answers were negative on a particular 
questionnaire for non-tuberculosis disease.  The final 
diagnoses included essential hypertension, chronic 
obstructive pulmonary disease, status post resection of the 
rectum for cancer, status post reconstruction of colostomy, 
status post multiple colon polyps removed by colonoscopy, 
status post skin cancer, status post orchiectomy for 
cryptorchism and suspicion of malignancy, and impotence.

Dr. Smith, in September 1995 and March 2000 statements, 
indicated that he had treated the veteran off and on since 
1973.  Dr. Smith indicated that he treated the veteran for 
respiratory illness since 1985, and that he made a definitive 
diagnosis of COPD in 1990.

An October 1995 statement of Robert L. Baird, M.D., a colon 
and rectal surgeon, discussed a 1983 pathology report that 
had apparently been given to the doctor by the veteran.  Dr. 
Baird noted that according to the chart, the tumor was 
confined to the wall of the bowel and the lymph nodes were 
negative; he stated that because of the 12 year follow-up, 
the tumor was cured by that operation.  Dr. Baird further 
noted, in pertinent part, that most pathologists believe that 
colon cancer originates in benign polyps, which undergo a 
malignant change.  The malignancy then spreads throughout the 
polyp and then into the bowel wall.  This process is a slowly 
evolving process, it may take 2 to 3 years, or conceivably 5 
years for this to occur.  However, he concluded, one cannot 
look at the end result (the tumor which was removed in 1983) 
and determine how long the tumor had been present.

The veteran offered his contentions at a personal hearing in 
April 1996, at which time he also submitted several black and 
white, as well as color, photographs in support of his skin 
cancer claim.  The photographs, which include a July 1972 
picture of the veteran, in dress uniform, receiving a 
Certificate of Appreciation for 20 years of service, show a 
scar on the veteran's left cheek.

After a thorough review of the record, it is found that 
service connection for residuals of ruptured tympanic 
membrane, postoperative residuals of colon cancer, skin 
cancer to include postoperative residuals of basal cell 
carcinoma of the left cheek, and chronic obstructive 
pulmonary disease, is not warranted.  Initially, it is noted 
that the veteran's May 1995 VA examination report revealed 
that his tympanic membranae are clear and translucent.  
Additionally, the veteran has submitted a statement from a 
colon and rectal surgeon which states that one cannot look at 
the end result (the tumor which was removed in 1983) and 
determine how long the tumor had been present.  As such, the 
medical evidence of record does not suggest a current 
disability of the tympanic membranae, or a nexus between his 
colon cancer and his period of active duty service pursuant 
to Caluza.  Therefore, the undersigned must find these claims 
to be not well grounded.

Concerning the veteran's claim of entitlement to service 
connection for skin cancer, to include postoperative 
residuals of basal cell carcinoma of the left cheek, it is 
noted that his SMRs do not mention its presence during his 
period of active duty service.  Significantly, his February 
1972 retirement examination shows an essentially normal 
clinical evaluation of the skin, and, as noted above, 
specific evaluation of the left side of his face in April 
1972 did not reveal any lesion.  Moreover, the evidence of 
record does not establish the presence of basal cell 
carcinoma of the left cheek prior to 1987, some 15 years 
after final separation.  While it is noted that the veteran 
has submitted photographs purporting to show the presence of 
basal cell carcinoma during his period of active duty 
service, it is found that such photographs, standing alone, 
do not establish the presence of disability in service.  The 
Court has stated that the Board may only consider independent 
medical evidence to support its findings.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  While the veteran 
maintains that these photographs show the presence of a basal 
cell carcinoma of the left cheek in service, it is noted that 
lay parties are not competent to provide probative evidence 
as to matters requiring the expertise derived from 
specialized medical education and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In view of the 
normal clinical evaluation of the skin on retirement 
examination and the lack of any medical evidence of basal 
cell carcinoma of the left cheek between 1972 and 1987, it is 
found that the veteran's claim of entitlement to service 
connection is not well grounded.

Concerning the veteran's chronic obstructive pulmonary 
disease claim, it is conceded that he was treated on occasion 
for bronchitis and pneumonia during his period of active duty 
service.  However, the record suggests that these conditions 
were acute and transitory in nature and resolved by 
discharge, as his February 1972 retirement examination showed 
a normal clinical evaluation of the lungs and chest.  While 
the veteran has testified that he began receiving treatment 
for this disability in 1974 or 1975, it is noted that the 
September 1995 statement of Dr. Smith, the veteran's treating 
physician since June 1973, reveals treatment of respiratory 
illness only since 1985 and a definitive diagnosis of chronic 
obstructive pulmonary disease in 1990.  Clearly, the veteran 
has not met the initial burden of submitting evidence 
sufficient as to justify a belief by a fair and impartial 
individual that his claim of entitlement to service 
connection for chronic obstructive pulmonary disease is well 
grounded.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefit 
claim. Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Pursuant to the previous remand, the RO attempted to obtain 
additional service medical records and private medical 
records from Dr. Smith; however, no additional service 
medical records were available, and Dr. Smith did not respond 
to the RO's request.  Accordingly, VA did not fail to meets 
its obligation under section 5103(a).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

